Citation Nr: 1309341	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  06-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for subacute peripheral neuropathy.

3.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to October 1970.  This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2012, the Board remanded the Veteran's appeal for additional development.  After completing the requested actions, the Appeals Management Center in Washington, D.C. continued the denial of each of the claims on appeal and, in December 2012, issued a supplemental statement of the case (SSOC) dated in November 2012 to the Veteran.  


FINDING OF FACT

In February 2013, the Board received a written statement from the Veteran in which he withdrew from appellate review his claims for service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne.  


CONCLUSION OF LAW

The criteria for withdrawl of a Substantive Appeal with respect to the issues of entitlement to service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2012).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d)  (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2012). 

In February 2013, the Board received a copy of a page from the November 2012 SSOC in which the Veteran wrote, "I withdraw the appeal.  I accept your decision."  He signed his name underneath his statement and dated it December 14, 2012.   Based on the Veteran's expressed desires, the Board concludes that further actions with regard to the claims for service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne is not appropriate.  38 U.S.C.A. § 7105(d)  (West 2002); 38 C.F.R. § 20.204 (2012).  The Board does not have jurisdiction over these withdrawn claims and, as such, must dismiss the appeal of each of these issues.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).


ORDER

The claim for service connection for a hiatal hernia, to include as secondary to the service-connected PTSD, is dismissed.

The claim for service connection for subacute peripheral neuropathy is dismissed.

The claim for entitlement to service connection for chloracne is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


